706 N.W.2d 742 (2005)
PEOPLE v. JOHNSON.
No. 127434.
Supreme Court of Michigan.
December 15, 2005.
Application for leave to appeal.
SC: 127434, COA: 246937.
On December 8, 2005, the Court heard oral argument on the application for leave to appeal the October 14, 2004 judgment of the Court of Appeals. On order of the Court, pursuant to MCR 7.302(G)(1), the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.